a

Case 1:16-cv-08308-LAP Document 96 Filed 11/25/19 Page 1 of 1
AO 154 (10/03) Substitution of Attomey

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

SOUTHERN District of NEW YORK
Manta Industries Ltd. CONSENT ORDER GRANTING
y Plaintiff (s), SUBSTITUTION OF ATTORNEY
Paul P. Law a/k/a Paul Law, et. al CASE NUMBER: 16-CV-8308-LAP
Defendant (s),
Notice is hereby given that, subject to approval by the court, Paul P. Law substitutes
(Party (5) Name)
Chi-Yuan Hwang, Esq. , State Bar No. 1852759 as counsel of record in
(Name of New Attorney}

place of Xuejie Wong, Esq.
(Name of Attomey (3) Withdrawing Appearance)

Contact information for new counsel is as follows:
Firm Name: Chi-Yuan Hwang, Esq.
Address: 39-01 Main Street, Suite 510, Flushing, New York 11354

 

Telephone: (917) 709-6640 Facsimile

 

 

E-Mail (Optional): _cyhlawoffice@gmail.com

I consent to the above substitution. )

 

A 2) bw
Date: ft [22 [ 217 (LL! MOE

Paul P. Law Signature of Party (5))

 

I consent to being substituted.
Date:

 

ful 7) eee

(Signature of Former Attomey (5)
Xuejie Wong, Esq.

I consent to the above substitution.

Date: "t/1) f2014

 

 

 

The substitution of attorney is hereby approved and so ORDERED.
Date: bel? yetle 2 hed
T 7 Jidge

jNote: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]}

 

 

| USDC SEY

lL POCUMEST
ELECTRICALLY FILED
DOC # #

 

fed ALES dam a rn a

 

 

 

 

 

 
